Exhibit 10.43

LOGO [g147435graphics.gif]

 

To: Steven M. Stangl

From: West Corporation Compensation Committee

Date: February 21, 2011

 

Re: Exhibit A

 

This Exhibit A for 2011 is entered into pursuant to your Employment Agreement.

 

1. Your base salary will be $500,000.

 

2. Effective January 1, 2011, you will be eligible to receive a bonus based on
achieving the Communication Services segment net operating Income before
corporate allocations and before amortization at the rate outlined below (“NOI
Bonus”).

 

Net Operating Income Before Corporate

    Allocations and Before Amortization

   Rate

            $0 - $191,987,000

   0.156%

           Over $191,987,001

   2.00%

 

3. Effective January 1, 2011, you will also be eligible to receive a bonus up to
$300,000 based on achieving the Communication Services segment revenue of
$1,232,844,000 (“Revenue Bonus”).

 

Revenue Achieved

   Bonus Percentage

98% +

   100%

95 to 97.99%

   80%

90 to 94.99%

   50%

89.99% and below

   0%

 

4. A maximum of 75% of the pro-rata portion of the NOI Bonus and the Revenue
Bonus may be advanced quarterly. If any portion of the bonuses is advanced, it
will be paid within thirty (30) days from the end of the quarter. 100% of the
total bonuses earned will be paid no later than February 28, 2012. In the event
there is a negative calculation at the end of any quarter and a pro-rata portion
of any bonus has been advanced in a previous quarter, “loss carry forward” will
result and be applied to the next quarterly or year-to-date calculation. An NOI
Bonus may be applied to satisfy any loss carry forward as a result of a Revenue
Bonus advance. In the event that at the end of the year, or upon your
termination if earlier, the aggregate amount of the bonuses which have been
advanced exceeds the amount of bonus that otherwise would have been payable for
2011 (in the absence of advances) based on the performance during 2011 (or, in
the case of your termination, based on the performance during 2011 and the
projection for performance for the balance of 2011 as of your termination date),
then the amount of such excess may, in the discretion of the Compensation
Committee, either (i) result in a “loss carry forward” which shall be applied to
the quarterly or year-to-date calculation of bonuses payable in subsequent
periods, or (ii) be required to be paid back to the company upon such request.



--------------------------------------------------------------------------------

5. In addition, if West Corporation achieves its 2011 publicly stated EBITDA
guidance, you will be eligible to receive an additional one-time bonus of
$100,000. However, in the event West Corporation fails to achieve the 2011
publicly stated EBITDA guidance and the Communication Services segment achieves
98% or more of the 2011 budgeted revenue and 98% of net operating income before
corporate allocations and before amortization, you will be eligible to receive
fifty percent of this bonus. This bonus is not to be combined or netted together
with any other bonus set forth in this agreement.

 

6. All objectives are based upon West Corporation and the Communication Services
segment operations, and will not include income derived from other mergers,
acquisitions, joint ventures, stock buy backs or other non-operating income
unless specifically and individually approved by West Corporation’s Compensation
Committee.

 

7. At the discretion of the Compensation Committee, you may receive an
additional bonus based on the Company’s and your individual performance.

 

/s/ Steven M. Stangl

  Employee – Steven M. Stangl  